Citation Nr: 1614038	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for a skin disability.
 
2.  Entitlement to service connection for a stomach disability, claimed as due to service-connected urethra stricture, chronic urethritis.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to service connection for bilateral hearing loss, headaches, sleep apnea, PTSD, a skin disability, and a stomach disability; denied entitlement to a compensable rating for hemorrhoids; and, granted a 30 percent rating for urethra stricture, chronic urethritis, effective April 30, 2007. A notice of disagreement was filed in August 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in November 2014.  A transcript of the hearing is associated with the claims file.  

In November 2014 the Board disposed of the other appealed issues and remanded this matter for further development.  Such has been completed, and this matter is returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately the Board finds another remand is necessary to properly address this matter.  

Regarding the claim of service connection for an abdominal disorder, the September 2015 VA examiner diagnosed his abdominal disorder as diastasis recti.  The examiner opined that this diagnosed disorder was most likely caused by obesity and not by his service connected urethral stricture with chronic urethritis, but failed to provide an opinion regarding aggravation.  The Board's November 2014 remand specifically requested an opinion as to whether this disorder was aggravated by the service connected urinary disorder.  In addition, the examiner did not appear to fully address the significant medical evidence in this matter showing episodes of his abdomen rapidly becoming distended, which the Veteran has argued were tied in with episodes of urinary retention.  See Virtual VA entry dated 10/16/14, Hearing Transcript (hereinafter referred to as Transcript), pages 10-13.  This includes records from October 2007 showing complaints of fluctuating abdominal girth size that were addressed around the same time he was seen by a private urologist for urinary retention complaints.  See VBMS 160 pg 2007 Medical Treatment Records-Government entered 5/29/08 at pages 101, 125-131, and 202.  See also VBMS Third Party Correspondence-Med recs from Mountain View Urology at pages 13-14.   

Later in October 2010 the Veteran was seen by VA medical providers including the ER for a rapidly distending abdomen, reportedly expanding several pant sizes in a month.  See Virtual VA 474 pg CAPRI from 6/12/09 to 4/2/14 entered 4/7/14, at pages 364-367, 369-372, 374.  Although the examiner made cursory reference to primary care treatment on 4/22/10 for abdominal distension, the examiner did not address the other records from this month which included findings of urinary retention along with the rapid distension.  Thus an addendum opinion must fully address these records and provide an opinion as to possible aggravation by his urethral disorder.  

With respect to the complaints about his skin disorder, the Board notes that the Veteran's representative has requested that an examination should address whether the claimed skin disorder was secondary to his service connected psychiatric disorder (dysthymic disorder).  See Transcript page 19.  The Veteran also suggested that the rash could possibly be secondary to his service-connected urological disorder.  Id.  The Veteran has indicated that he has flare-ups of a rash when he sweats or is under stress.  Transcript pages 16-17.  The September 2015 VA examination which diagnosed folliculitis by history (with no current skin findings noted) provided only an opinion that the folliculitis was not directly related to service.  

The Board notes that the medical evidence does include some records referencing the Veteran having issues with picking his skin during breakouts of his rash, with an August 2009 VA mental health note relating a history of "skin picking" with scars resulting from this behavior.  See Virtual VA 474 pg CAPRI from 6/12/09 to 4/2/14, entered 4/7/14, at page 423.  See also Virtual VA 26 pg CAPRI page 1, with an August 2008 dermatology consult showing treatment for folliculitis with excoriations from picking.  Other records are noted to show skin complaints worsening with stress and with sweating or otherwise associated with increased psychiatric symptoms including a March 2008 dermatology consult.  See Virtual VA 26 pg CAPRI page 12.  A December 2012 annual primary care note revealed multiple sores along with a recent flare-up of depression.  See Virtual VA 474 pg CAPRI from 6/12/09 to 4/2/14 entered 4/7/14, at page 149.  In light of this, another examination must be conducted that address the claimed skin disorder to include any findings of residual scarring and determine whether any skin disorder shown is secondary to service-connected disability (claimed by the Veteran to be the psychiatric disorder and alternately the urological disorder), with review that includes these pertinent records.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the electronic claims file and a copy of this remand to the September 2015 VA examiner to provide an addendum opinion on the claimed stomach disorder and skin disorder.  The examiner should address the following:  

Is a stomach disability (diagnosed as diastasis recti on the VA examination of September 2015) at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by urethra stricture, chronic urethritis?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  In addressing this matter, the examiner must address the episodes of rapid abdominal swelling shown in the records from October 2007 and October 2010 in detail.  (Refer to the body of this remand for further information about these records).  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

If another examination is deemed necessary to address this matter, one should be scheduled.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed skin disability.  The electronic claims folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:   

a) Please clarify any and all skin disabilities, to include residual scarring.  Consideration should be given to the prior complaints and diagnoses of record to include that rendered in the September 2015 VA examination.  

 b) Is a skin disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to the service-connected disabilities of dysthymic disorder and/or urethra stricture, chronic urethritis?   

c) Has a skin disability at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected disabilities of dysthymic disorder and/or urethra stricture, chronic urethritis?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  In addressing this matter, the examiner must address the episodes of excoriation and scarring of the skin due to his picking the skin as reported in mental health records from August 2009; as well as the evidence in dermatology records from March 2008 and August 2008 and primary care records from December 2012.  (Refer to the body of this remand for further information about these records).  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.  

3.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




